Citation Nr: 1539992	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  14-09 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active duty service from November 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected PTSD warrants a higher rating.  He was last examined for PTSD in August 2011.  At that time, the Veteran denied having suicidal ideation and a global assessment of functioning (GAF) score of 54-58 was assigned.  Subsequently, the Veteran has asserted that he has frequent thoughts of suicide, has periods of violence, and that he can't keep a job or a relationship.  See April 2012 notice of disagreement and March 2014 VA Form-9.  As statements from the Veteran suggest a possible worsening of his PTSD, and it has been four years since the last VA examination for compensation purposes, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.   Prior to any examination, attempts should be made to obtain copies of all VA and private medical treatment the Veteran has been receiving for his service-connected psychiatric problems.  These records should be associated with the file and made available for the examiner prior to the examination.



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's file any and all outstanding VA or private records of treatment the Veteran has received for his service-connected psychiatric disorder.  Copies of all pertinent records in the appellant's file must be made available to the examiner for review.

2. Afford the Veteran a VA examination to ascertain the severity and manifestations of his service- connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

3. After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to a higher rating for PTSD.  If any benefit sought on appeal remains denied, the RO should issue a supplemental statement of the case, and the case should then be returned to the Board, if other in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




